                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                              IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   XIAOHUA HUANG,                                             No. C 18-06654 WHA
For the Northern District of California




                                          11                 Plaintiff,
                                                                                                          ORDER GRANTING
    United States District Court




                                          12     v.                                                       DEFENDANT’S MOTION TO
                                                                                                          STRIKE AND DENYING
                                          13   NEPHOS INC.,                                               PLAINTIFF’S MOTION FOR
                                                                                                          SANCTIONS
                                          14                 Defendant.
                                                                                /
                                          15
                                          16                                         INTRODUCTION
                                          17          In this patent infringement action, accused infringer moves to strike pro se patent
                                          18   owner’s infringement contentions and to dismiss the instant action with prejudice. Pro se
                                          19   patent owner moves for sanctions against accused infringer. Accused infringer’s motion to
                                          20   strike is GRANTED to the extent stated below and patent owner’s motion for sanctions is
                                          21   DENIED.
                                          22                                           STATEMENT
                                          23          Pro se plaintiff Xiaohua Huang owns United States Patent Nos. 6,744,653 (“the ’653
                                          24   patent”) and 6,999,331 (“the ’331 patent”). The patents generally involve ternary content
                                          25   addressable memory (“TCAM”) technology used in the semiconductor chip industry.
                                          26   According to the complaint, from October 2014 to November 2014, plaintiff had several
                                          27   meetings with the design team of “MediaTek” to discuss TCAM design. In 2016, part of
                                          28   MediaTek’s design team became defendant Nephos Inc., which plaintiff sued for infringement
                                               of the ’653 and ’331 patents in November 2018 (Dkt. No. 1 ¶¶ 1, 8, 10).
                                           1                On December 18, 2018, plaintiff served his preliminary infringement contentions (Dkt.
                                           2    Nos. 42-1 ¶ 3; 42-2). Defendant’s counsel advised plaintiff that those contentions were both
                                           3    premature and non-compliant with the patent local rules (Dkt. No. 42-3). During the initial case
                                           4    management conference held on March 21, defendant’s counsel raised the issue of the
                                           5    inadequacy of plaintiff’s then-infringement contentions under Patent Local Rule 3-1, and the
                                           6    Court warned plaintiff of his obligation to comply with the local rules or risk dismissal of the
                                           7    instant action (Dkt. No. 42-4 at 9–10). Plaintiff subsequently served substantially the same
                                           8    contentions on April 2 (compare Dkt. No. 42-5 with Dkt. No. 42-2). After defendant’s counsel
                                           9    advised plaintiff again that defendant believed the contentions to be insufficient under Patent
                                          10    Local Rule 3-1 and offered plaintiff an opportunity to amend (Dkt. No. 42-6), plaintiff again
For the Northern District of California




                                          11    served essentially the same infringement contentions, with additional summaries for certain
    United States District Court




                                          12    dependent claims (compare Dkt. No. 42-8 with Dkt. No. 42-5).1
                                          13                Defendant now moves to strike plaintiff’s latest amended infringement contentions. It
                                          14    further contends that given that plaintiff has already had repeated chances to comply with the
                                          15    patent local rules, the instant action should be dismissed with prejudice (Dkt. No. 42 at 1). For
                                          16    his part, plaintiff moves for sanctions under Rule 11. Plaintiff takes issue with defendant’s
                                          17    corporate disclosure statement, which he believes contained false statements. He further asserts
                                          18    that defendant moved to strike his infringement contentions “in order to increase [plaintiff’s]
                                          19    expense and delay the case” (Dkt. No. 44 at 1–2). This order follows full briefing and oral
                                          20    argument.
                                          21                                                       ANALYSIS
                                          22                1.     DEFENDANT’S MOTION TO STRIKE.
                                          23                Defendant contends that plaintiff’s amended infringement contentions are deficient
                                          24    under (1) Patent Local Rule 3-1(c) for failure to provide “chart[s] identifying specifically where
                                          25    and how each limitation of each asserted claim is found within each Accused Instrumentality”;
                                          26    (2) Patent Local Rule 3-1(d) for failure to identify “any direct infringement and a description of
                                          27
                                                        1
                                                           Though plaintiff’s deadline for amending his infringement contentions was April 4, plaintiff served the instant
                                          28   contentions at issue on April 14. Defendant, however, does not move to strike the late contentions on this basis (Dkt. No.
                                               42 at 7 n.2).

                                                                                                          2
                                           1   the acts of the alleged indirect infringer that contribute to or are inducing that direct
                                           2   infringement” for each asserted claim alleged to be indirectly infringed; and (3) Patent Local
                                           3   Rule 3-1(e) for failure to demonstrate “[w]hether each limitation of each asserted claim is
                                           4   alleged to be literally present or present under the doctrine of equivalents in the Accused
                                           5   Instrumentality” (Dkt. No. 42 at 5). See Patent L.R. 3-1(c)–(e). This order agrees.
                                           6          “Patent Local Rule 3 requires patent disclosures early in a case and streamlines
                                           7   discovery by replacing the series of interrogatories that parties would likely have propounded
                                           8   without it.” Huawei Techs., Co, Ltd v. Samsung Elecs. Co, Ltd., 340 F. Supp. 3d 934, 945–46
                                           9   (N.D. Cal. 2018) (quoting ASUS Computer Int’l v. Round Rock Research, LLC, No. C 12-02099
                                          10   JST (NC), 2014 WL 1463609, at *1 (N.D. Cal. Apr. 11, 2014) (Judge Nathanael Cousins)).
For the Northern District of California




                                          11   Patent Local Rule 3-1, which sets forth the requirements for disclosing asserted claims and
    United States District Court




                                          12   preliminary infringement contentions, “require[s] the party claiming infringement to crystallize
                                          13   its theories of the case early in the litigation and to adhere to those theories once disclosed.”
                                          14   Shared Memory Graphics LLC v. Apple, Inc., 812 F. Supp. 2d 1022, 1024 (N.D. Cal. 2010)
                                          15   (quoting Bender v. Advanced Micro Devices, Inc., No. C 09-1149 MMC (EMC), 2010 WL
                                          16   363341, at *1 (N.D. Cal. Feb. 1, 2010) (Judge Edward Chen)). Though a plaintiff need not
                                          17   supply evidence of infringement, “the degree of specificity under Local Rule 3-1 must be
                                          18   sufficient to provide reasonable notice to the defendant why the plaintiff believes it has a
                                          19   reasonable chance of proving infringement.” Id. at 1025; Creagri, Inc. v. Pinnaclife Inc., LLC,
                                          20   No. C 11-06635 LHK (PSG), 2012 WL 5389775, at *3 (N.D. Cal. Nov. 2, 2012) (Judge Paul
                                          21   Grewal).
                                          22                  A.      Claim Chart Deficiencies.
                                          23          As defendant points out, plaintiff’s charts largely consist of plaintiff’s opinions
                                          24   regarding (1) how a claim element relates to the specification or other claims; (2) how a claim
                                          25   element is or is not required to be present in a product; and (3) the accused products’ allegedly
                                          26   claimed features generally, without a single reference to defendant’s documents or website or
                                          27   specific analysis of the accused products tying specific features to the claim language. They do
                                          28   not contain the limitation-by-limitation analysis required by Patent Local Rule 3-1(c).


                                                                                                  3
                                           1   Plaintiff’s amended infringement contentions are thus insufficient to put defendant on
                                           2   reasonable notice of his infringement theories.
                                           3          To highlight a few non-exhaustive examples of the aforementioned deficiencies,
                                           4   plaintiff’s chart for Claims 2, 7, 11, and 14 of the ’653 patent simply states as follows (Dkt. No.
                                           5   42-8 at 14–15, 17–18):
                                           6          2. The CAM cell of claim 1, wherein             This claim further describe that how the
                                           7          the comparison circuit further includes         dummy CAM cell which also perform the
                                                      a first pair of transistors configured to       “Valid bit” function works. This cell is
                                           8          receive the detected bit value and              supporting both “Valid bit” and
                                                      provide a drive for the output                  differential match line sensing of using a
                                           9          transistor, and a second pair of                differential sense amplifier. This claim
                                                      transistors configured to receive the           read (1) the TCAM use the differential
                                          10          inverted detected bit value and provide         Match line sensing,
                                                      a drive for the dummy transistor.
For the Northern District of California




                                          11
    United States District Court




                                                      7. The CAM cell of claim 5, wherein             This claim further describe of Claim 5.
                                          12          an output of the pair of dummy                  This claim read (1) the TCAM use the
                                                      transistors are OFF during sensing              differential Match line sensing,
                                          13          operation.
                                          14          11. The CAM cell of claim 10,                   This claim further describe of Claim 10
                                                      wherein the dummy transistors are
                                          15          approximately half the dimension of
                                                      the output transistors.
                                          16
                                          17          14. The sense circuit of claim 13,              This claim is the common way to
                                                      wherein the match line and the dummy            implement.
                                          18          line are pre-charged prior to being
                                                      sensed by the sense circuit.
                                          19
                                          20   And, plaintiff’s charts for the asserted claims of the ’331 patent fare no better, as illustrated by

                                          21   the following examples for Claims 1 (as to the first limitation) and 6 (Dkt. No. 42-8 at 21, 24):

                                          22          [1.] (1) an array of TCAM cells                 (1) This element of claim describe
                                                      arranged in a plurality of rows and             Fig.1.B in U.S. patent 6999331, which is
                                          23          a plurality of columns;                         the basic structure of CAM, Ternary
                                                           a plurality of match lines, one            CAM to use differential sense amplifier
                                          24          match line for each row of TCAM                 to sense MATCH(HIT) line,
                                                      cells and operatively coupled to a                   it also cover “Valid bit” function.
                                          25          plurality of output transistors for the         which read
                                                      TCAM cells in each row; a plurality of              (1) the TCAM use the differential
                                          26          dummy lines, one dummy line for each            Match line sensing,
                                                      row of TCAM cells and operatively
                                          27          coupled to a plurality of dummy
                                                      transistors for the TCAM cells in each
                                          28          row;


                                                                                                  4
                                           1          6. The TCAM of claim 1, wherein the          This claim gives one example how the
                                           2          sense amplifier connected to the match       differential sense amplifier in claim1 is
                                                      line and the dummy line in each row          implemented, which is not necessary to
                                           3          comprises: two inverters connected to        be designed the same way.
                                                      each other in a way of positive
                                           4          feedback; and a P type transistor
                                                      serially connected to both inverters
                                           5          and [sic]

                                           6           As these examples illustrate, the charts merely describe the claims themselves and

                                           7   certain general features of the accused products (e.g., “the TCAM use the differential Match

                                           8   line sensing”), with no serious attempt to explain how they read on anything specifically in the

                                           9   accused product. Plaintiff’s charts thus fail to “identify[] specifically where and how each

                                          10   limitation of each asserted claim is found within each Accused Instrumentality.” Patent L.R. 3-
For the Northern District of California




                                          11   1(c) (emphasis added). In other words, plaintiff fails to identify how defendant’s products
    United States District Court




                                          12   allegedly infringe the asserted claims “with as much specificity as possible with the information

                                          13   currently available to it” such that defendant may ascertain plaintiff’s infringement theory. See

                                          14   Creagri, 2012 WL 5389775, at *3.

                                          15           Plaintiff offers no meaningful response to the aforementioned deficiencies. Aside from

                                          16   largely regurgitating the information found in his amended infringement contentions, plaintiff

                                          17   simply counters that MediaTek disclosed, during a meeting with plaintiff in November 2014,

                                          18   various features regarding its TCAM design, which plaintiff summarizes as follows (Dkt. No.

                                          19   47 at 4):

                                          20               (1) TCAM use the differential Match line sensing ,

                                          21               (2) amount of TCAM IP is more than five Megabits,

                                          22               (3) search speed of the TCAM is more than 1 GHz at 28nm process,

                                          23               (4) smallest TCAM unit is 1K x 160 bits with priority encoding logic,

                                          24               (5) TCAM requires as low power as possible using ML (match line) small-swing

                                          25   Based on this, plaintiff makes the blanket assertion that defendant’s TCAM “reads on the claims

                                          26   of” the patents-in-suit and that “[m]ore than 5 Mbit TCAM have [sic] been used in each and

                                          27   every Nephos Inc.’s chip products” (ibid.).

                                          28


                                                                                               5
                                           1          During oral argument, plaintiff asserted that defendant unfairly portrayed the
                                           2   infringement contentions at issue by offering examples of dependent claims only. But those
                                           3   examples are just that — merely examples to highlight the overall deficiencies in the
                                           4   contentions with respect to both independent and dependent claims. Moreover, plaintiff clearly
                                           5   asserts the dependent claims at issue against defendant, as disclosed by his own infringement
                                           6   contentions (see Dkt. No. 42-8 at 1–2). Though plaintiff argued during oral argument that he
                                           7   largely relies on infringement of the independent claims, Patent Local Rule 3-1(c) nonetheless
                                           8   requires plaintiff to specifically identify for each asserted claim where and how each limitation
                                           9   is found within each accused product.
                                          10          Plaintiff further argued during oral argument that defendant failed to take into account
For the Northern District of California




                                          11   his expert’s analysis, which plaintiff relies upon in his analysis pursuant to Patent Local Rule 3-
    United States District Court




                                          12   1(b). Plaintiff believed that this analysis, which makes certain references to defendant’s
                                          13   documents and various features of the accused products, cured the alleged claim chart
                                          14   deficiencies under Patent Local Rule 3-1(c). The analysis for Patent Local Rule 3-1(b),
                                          15   however, largely contains the same high-level descriptions, information, and opinions as those
                                          16   in the claim charts. Nor does plaintiff’s analysis for Patent Local Rule 3-1(b) tie specific
                                          17   features of specific accused products to each limitation of each asserted claim, as required for
                                          18   Patent Local Rule 3-1(c).
                                          19          At bottom, though plaintiff is not required to disclose specific evidence or prove his
                                          20   infringement case, his merely pointing out general features of defendant’s TCAM design is
                                          21   insufficient under Patent Local Rule 3-1(c), which requires plaintiff to “specify the location of
                                          22   every claim element within the accused products.” Bender v. Maxim Integrated Prods., No. C
                                          23   09-01152 SI, 2010 WL 1135762, at *2 (N.D. Cal. Mar. 22, 2010) (Judge Susan Illston).
                                          24   Plaintiff fails to include factual support with “the degree of specificity” needed “to provide
                                          25   reasonable notice” to defendant as to why plaintiff “believes [he] has a ‘reasonable chance of
                                          26   proving infringement.’ ” Shared Memory, 812 F. Supp. 2d at 1025 (quoting View Eng’g, Inc. v.
                                          27   Robotic Vision Sys., Inc., 208 F.3d 981, 986 (Fed. Cir. 2000)).
                                          28


                                                                                                6
                                           1                  B.      Generic Indirect Infringement Theory.
                                           2          The amended infringement contentions also fail as to plaintiff’s allegation of indirect
                                           3   infringement. Under Patent Local Rule 3-1(d), plaintiff must disclose for each claim “any
                                           4   direct infringement and a description of the acts of the alleged indirect infringer that contribute
                                           5   to or are inducing that direct infringement.” Plaintiff’s contentions, however, merely stated as
                                           6   follows (Dkt. No. 42-8 at 27):
                                           7              The claim 1, 5, 8,12,15 and 17 of US Patent No.6744653 and Claim 1 and
                                                          9 of US Patent No.6999331 are directly infringed by the Chips of Nephos
                                           8              Inc. including Aries MT3250 Family, Aries Hybrid ToR Switch, Taurus
                                                          Family NP8360 Series, Taurus ToR and Fabrics Switch. Since the claims
                                           9              are infringed by TCAM used in the chips, and the TCAM function are
                                                          always used by the Switches which using the chips ,so the chips of Nephos
                                          10              Inc. induced the parties which using the Chips of Nephos Inc. to infringe
                                                          the US patent No. 6744653 and 6999331, which contribute to or are
For the Northern District of California




                                          11              inducing that indirect infringement.
    United States District Court




                                          12          A “general assertion of the elements of indirect infringement is plainly insufficient.”
                                          13   Blue Spike, LLC v. Adobe Sys., Inc., No. C 14-01647 YGR (JSC), 2015 WL 335842, at *7 (N.D.
                                          14   Cal. Jan. 26, 2015) (Magistrate Judge Jacqueline Corley) (citing France Telecom, S.A. v.
                                          15   Marvell Semiconductor, Inc., No. C 12-04967 WHA (NC), 2013 WL 1878912, at *5 (N.D. Cal.
                                          16   May 3, 2013) (Magistrate Judge Nathanael Cousins)). “[B]oilerplate language that simply
                                          17   claims an accused infringer provided instructions on, advertised, or promoted the use of an
                                          18   accused product, without describing which instructions, advertisements, or promotions led to
                                          19   what infringing behavior, does not suffice under PLR 3-1(d).” Comcast Cable Commc’ns, LLC
                                          20   v. OpenTV, Inc., No. C 16-06180 WHA, 2017 WL 2630088, at *4–5 (N.D. Cal. June 19, 2017)
                                          21   (citing France Telecom, 2013 WL 1878912, at *5).
                                          22          Here, the amended infringement contentions fail to identify what materials (or any
                                          23   specific act by defendant for that matter), such as specific advertisements or instructions by
                                          24   defendant, allegedly led to what infringing behavior. Nor do they specify any third party or
                                          25   describe any acts committed by a third party, other than boilerplate language, that would
                                          26   suggest direct infringement. Plaintiff’s disclosure thus amounts to mere formulaic assertions of
                                          27   indirect infringement for all asserted claims and therefore fails to comply with Patent Local
                                          28   Rule 3-1(d).


                                                                                                 7
                                           1                   C.      Boilerplate Assertions re Doctrine of Equivalents.
                                           2           Plaintiff’s disclosures of infringement under the doctrine of equivalents also fail to
                                           3   comply with Patent Local Rule 3-1(e), which requires plaintiff to disclose “[w]hether each
                                           4   limitation of each asserted claim is alleged to be literally present or present under the doctrine
                                           5   of equivalents.” The amended infringement contentions provide the following (Dkt. No. 42-8 at
                                           6   27):
                                           7              Each limitation of the asserted claim 1, 5, 8,12,15 and 17 of US Patent
                                                          No.6744653 and Claim 1 and 9 of US Patent No.6999331 are at least alleged
                                           8              to be present under the doctrine of equivalents in the Accused Instrumentality
                                                          Aries MT3250 Family, Aries Hybrid ToR Switch, Taurus Family NP8360
                                           9              Series, Taurus ToR and Fabrics Switch. The claim 1 of US patent No.
                                                          6999331 alleged to be literally present in the Accused Instrumentality Aries
                                          10              MT3250 Family, Aries Hybrid ToR Switch, Taurus Family NP8360 Series,
                                                          Taurus ToR and Fabrics Switch.
For the Northern District of California




                                          11
                                               Plaintiff further generally states at the outset of his contentions with respect to certain claims
    United States District Court




                                          12
                                               that, for example, “[i]n my opinion, based upon a reasonable degree of scientific certainty,
                                          13
                                               Claim 8 of the ‘653 Patent at least reads on the ‘TCAM of Nephos’ under the doctrine of
                                          14
                                               equivalents” (id. at 5). Plaintiff also intersperses throughout his claim charts that, with respect
                                          15
                                               to certain claim limitations, “[a]ny modifications to this [limitation] should be deemed as
                                          16
                                               Doctrine equivalent [sic]” (see, e.g., id. at 13, 15, 23).
                                          17
                                                       “It is improper to assert the doctrine of equivalents with generic ‘placeholder’ language
                                          18
                                               on the hope that future discovery might support such an assertion.” Finjan, Inc. v. Proofpoint,
                                          19
                                               Inc., No. C 13-05808 HSG, 2015 WL 1517920, at *10 (N.D. Cal. Apr. 2, 2015) (Judge
                                          20
                                               Haywood Gilliam, Jr.). Here, plaintiff’s boilerplate assertions regarding doctrine of equivalents
                                          21
                                               amount to improper generic “placeholder” language and are thus insufficient under Patent Local
                                          22
                                               Rule 3-1(e).
                                          23
                                                                                *                  *                 *
                                          24
                                                       Defendant contends that the amended infringement contentions should be struck and that
                                          25
                                               the case be dismissed with prejudice. Though plaintiff is proceeding pro se, defendant points
                                          26
                                               out that plaintiff “is not new to patent litigation,” that “this is not the first time Plaintiff has
                                          27
                                               struggled to comply with Patent Local Rule 3-1,” and that plaintiff “has had ample notice and
                                          28
                                               experience to know that all three versions of his infringement contentions have been and are

                                                                                                   8
                                           1   insufficient under Patent Local Rule 3-1” (Dkt. No. 42 at 18). See, e.g., Huang v. OpenSilicon,
                                           2   Inc., No. 18-cv-00707-JSW (LB), 2018 WL 5099275, at *5–6 (N.D. Cal. Aug. 27, 2018)
                                           3   (Magistrate Judge Laurel Beeler) (discussing the inadequacy of plaintiff’s proposed
                                           4   amendments to his infringement contentions under Patent Local Rule 3-1). As such, defendant
                                           5   asserts that plaintiff should not be given leave to amend his infringement contentions at this
                                           6   stage and as such, the instant action should be dismissed pursuant to Rules 12(b)(6), 12(c),
                                           7   12(d), 12(h)(2)(B), or 56 for failure to state a claim upon which relief may be granted (Dkt. No.
                                           8   42 at 19; see also Dkt. No. 8 at 6).
                                           9          Though plaintiff has had a number of chances to amend his contentions already and has
                                          10   been repeatedly warned of the requirements under Patent Local Rule 3-1, this order will strike
For the Northern District of California




                                          11   pro se plaintiff’s infringement contentions and allow one last chance. Plaintiff has one last
    United States District Court




                                          12   chance to serve and file proper infringement contentions by JULY 31 AT NOON. Beyond that, no
                                          13   more amendments will be entertained and dismissal possibly with prejudice will be likely if the
                                          14   infringement contentions do not comply with Patent Local Rule 3-1 by that date. To reiterate,
                                          15   plaintiff must both serve on defendant and file on the public docket proper infringement
                                          16   contentions by the aforementioned deadline. If plaintiff fails to file on the docket proper
                                          17   infringement contentions by that deadline, the Court may dismiss the action possibly with
                                          18   prejudice, and retain jurisdiction only for purposes of attorney’s fees and costs. (And, if
                                          19   plaintiff fails to file anything by that deadline, the Court may sua sponte dismiss the action.)
                                          20          2.      PLAINTIFF’S MOTION FOR SANCTIONS.
                                          21          Plaintiff separately moves for Rule 11 sanctions against defendant and requests an
                                          22   award of costs and expenses resulting from defendant’s “false statement and vexatious bad faith
                                          23   conducts” (Dkt. No. 44 at 1). He lists a litany of allegedly false statements made by defendant’s
                                          24   counsel, Attorney Brandon Stroy, regarding defendant’s true owner and further takes issue with
                                          25   defendant’s motion to strike. None of plaintiff’s complaints warrants Rule 11 sanctions.
                                          26          First, plaintiff fixates on defendant’s corporate disclosure statement dated November 21,
                                          27   2018 (id. at 3). That disclosure stated that “Nephos is wholly-owned, indirectly, by MediaTek,
                                          28   Inc. (located in Hsinchu City, Taiwan) through MediaTek Investment Singapore Pte. Ltd. and


                                                                                                 9
                                           1   Gaintech Co. Limited. Nephos is 100 percent owned by Gaintech Co. Limited” (Dkt. No. 9 at
                                           2   1). Plaintiff, however, asserts that he found on defendant’s website that Nephos Inc. includes
                                           3   Nephos (Hefei) Co., Ltd; Nephos (USA) Inc.; Nephos (Taiwan) Inc.; and Nephos (Singapore)
                                           4   Pte. Ltd. (Dkt. No. 44 at 3–4). He then claims that he “also found that Nephos (Hefei) Co. Ltd
                                           5   are [sic] invested by China Hefei governmental high-tech investment Ltd.” and other entities
                                           6   and that “the officers of Nephos (Hefei) Co., Ltd includes [sic] the Executives of Nephos Inc
                                           7   [sic] and Hefei government Officials” (id. at 4–5). Plaintiff argues that Attorney Stroy provided
                                           8   to him defendant’s 2015 initial registration in the United States and a certificate of 10,000
                                           9   shares of common stock issued to Gaintech Co. Limited in an attempt “to cheat” and further
                                          10   defraud plaintiff into believing that defendant is wholly-owned by Gaintech (id. at 5). He
For the Northern District of California




                                          11   further contends that defendant, perhaps along with Huawei Technologies Co. Ltd., “hid[] the
    United States District Court




                                          12   evidence that it has been invested by Hefei governmental fund in China” because it “has sold its
                                          13   networking chips infringing ‘653 and ‘331patents [sic] to Amazon and used in Amazon data
                                          14   center which has hold the data of US government and Pentagon” (Dkt. No. 53 at 23–24).
                                          15          On the current record, this order does not find that Attorney Stroy attempted “to cheat”
                                          16   plaintiff or the Court with defendant’s corporate disclosure statement. Attorney Stroy based his
                                          17   filing upon information obtained from in-house counsel for MediaTek Inc., defendant’s ultimate
                                          18   corporate parent (Dkt. No. 48-1 ¶ 3). And, following plaintiff’s objection to the corporate
                                          19   disclosure statement, Attorney Stroy received from defendant and sent to plaintiff certain
                                          20   documents such as defendant’s “Certificate of Incorporation,” “Investor Representation
                                          21   Statement,” and “Stock Issue Certificate” in order to verify to plaintiff his prior representations
                                          22   of defendant’s ownership (see Dkt. Nos. 48-6–48-8). Though plaintiff still disagrees with
                                          23   Attorney Stroy’s representations and has provided other documents — originally written in
                                          24   Chinese and translated to English by plaintiff himself — that allegedly show that defendant has
                                          25   other owners aside from Gaintech (see, e.g., Dkt. No. 44-5), there is no evidence that Attorney
                                          26
                                          27
                                          28


                                                                                                10
                                           1    Stroy acted in bad faith or otherwise violated his obligations under Rule 11 in his
                                           2    representations of defendant’s ownership status.2
                                           3                Moreover, even assuming that Attorney Stroy misstated defendant’s ownership, it is
                                           4    unclear what exact injury plaintiff claims to have suffered based on a relatively inconsequential
                                           5    filing in the instant patent infringement action. In fact, plaintiff himself admitted in
                                           6    correspondence with Attorney Stroy dated December 13, 2018, that he “assume[d] that” the
                                           7    alleged corporate disclosure misstatement “d[id] not bother this case,” as it is “Nephos Inc.”
                                           8    who “has used [his] patents, so [he] only care[d] that Nephos Inc. should license [his] patents”
                                           9    and that he “d[id] not care who owns Nephos Inc.” (Dkt. No. 48-10 at 1).
                                          10                Second, plaintiff next complains that in defendant’s case management statement,
For the Northern District of California




                                          11    defendant misleadingly used the name “Nephos (USA) Inc.” (Dkt. No. 44 at 6). But defendant
    United States District Court




                                          12    explains that defendant’s “brief use of” this name “was a direct result of” plaintiff’s “own use of
                                          13    the Nephos (USA), Inc. name interchangeably with Nephos, Inc. [sic] when referring to Nephos
                                          14    in” plaintiff’s complaint (Dkt. No. 48 at 2). That is, defendant initially had consistently used
                                          15    the name “Nephos Inc.” in its filings at the start of the instant action. While preparing its case
                                          16    management statement, however, defendant “noticed that” plaintiff “had identified ‘Nephos
                                          17    (USA), Inc.’ in Paragraph 3 of his complaint under the heading ‘The Parties’ ” (Dkt. No. 48 at 5
                                          18    (citing Dkt. No. 1 at ¶ 3). Defendant accordingly identified itself as “Nephos (USA), Inc.”
                                          19    thereafter (see Dkt. Nos. 23, 27, 28). After plaintiff filed his objection to defendant’s case
                                          20    management statement, defendant’s counsel consulted with defendant and confirmed that
                                          21    “Nephos (USA) Inc.” does not exist and has since identified itself again as “Nephos Inc.” (Dkt.
                                          22    No. 48-1 ¶ 4).
                                          23                This order thus finds that plaintiff’s accusation that defendant “played a very stupid
                                          24    cheating scheme to change Nephos Inc. to Nephos (USA) Inc.” is without merit (see Dkt. No.
                                          25    44 at 6). At most, whatever error there was flowed from plaintiff’s own error. Nor does
                                          26    plaintiff claim any real injury due to defendant’s alleged scheme.
                                          27
                                          28            2
                                                          This order notes that the reliability of plaintiff’s documents is uncertain at this stage. Moreover, those documents
                                               refer to “Nephos (Hefei) Co. Ltd.” — a separate non-party to the instant action.

                                                                                                           11
                                           1          Third, plaintiff further contends that defendant filed its “frivolous” motion to strike in an
                                           2   attempt to “harass[] and [] increase the cost” to plaintiff and “delay the case” (id. at 7). In light
                                           3   of the ruling above on the motion to strike, plaintiff’s complaint again falls flat.
                                           4                                   *                 *                 *
                                           5          To repeat, the Court does not find (on the current record) any evidence supporting
                                           6   plaintiff’s contention that Attorney Stroy has acted in bad faith in the instant action. As
                                           7   defendant points out, plaintiff’s instant motion is without merit and plaintiff’s insistence on
                                           8   pursuing the motion “is illustrative not of the merits of his arguments, but of his tendency
                                           9   toward frivolous and vexatious litigation tactics” (Dkt. No. 48 at 3). Plaintiff has been
                                          10   repeatedly advised by defendant’s counsel that his threatened motion for Rule 11 sanctions was
For the Northern District of California




                                          11   frivolous and without merit and that his infringement contentions were inadequate under Patent
    United States District Court




                                          12   Local Rule 3-1. Defendant asserts that this “trend” of plaintiff’s litigation conduct “is clear and,
                                          13   unfortunately, predictable” (Dkt. No. 48 at 8). It highlights plaintiff’s prior conduct in Huang v.
                                          14   Huawei Technologies Co., No. C 15-1413 JRG (RSP) (E.D. Tex.) (“Huawei I”), and Huang v.
                                          15   Huawei Technologies Co., No. C 16-0947 JRG (RSP) (E.D. Tex.) (“Huawei II”). For example,
                                          16   in Huawei I,
                                          17              Huawei submitted declarations stating that Mr. Huang repeatedly contacted
                                                          Huawei’s in-house counsel about settlement, despite Huawei’s outside
                                          18              counsel’s repeated instructions to Mr. Huang not to do so. The
                                                          declarations asserted that Mr. Huang had stated that he sued Huawei
                                          19              because he believed the case would quickly settle for $1.5 million, that he
                                                          did not want to share revenue with a lawyer, and that he would continue
                                          20              filing motions to force Huawei to incur legal fees. Huawei’s fees motion
                                                          also pointed to Mr. Huang’s allegations that Huawei, its attorneys, and its
                                          21              third-party declarants had purportedly made perjured statements in
                                                          Huawei’s summary judgment declarations. Mr. Huang responded by
                                          22              making additional unsupported perjury allegations.
                                          23   Xiaohua Huang v. Huawei Techs. Co., 735 F. App’x 715, 719–20 (Fed. Cir. 2018), cert. denied
                                          24   sub nom. Huang v. Huawei Techs. Co., No. 18-1275, 2019 WL 2166419 (U.S. May 20, 2019).
                                          25   Huawei was eventually awarded attorney’s fees after the magistrate judge found that plaintiff’s
                                          26   conduct “reveal[ed] bad faith and an abuse of the judicial process” and “ha[d] unnecessarily
                                          27   burdened Huawei and the Court with what appear[ed] to have been a frivolous case from the
                                          28   outset” (Dkt. No. 48-11 at 6–7). Plaintiff’s five separate appeals in Huawei I were ultimately


                                                                                                 12
                                           1    denied and the United States Court of Appeals for the Federal Circuit affirmed the district
                                           2    court’s dismissal of the action and attorney’s fees award against plaintiff (Dkt. No. 48-12).3
                                           3    And, plaintiff’s vexatious litigation conduct appears to be on repeat in the seemingly duplicative
                                           4    Huawei II action (see, e.g., Dkt. No. 48-14).
                                           5                This order agrees that plaintiff’s litigation history is troubling, both in this case and in
                                           6    other cases. To repeat, if proper infringement contentions are not timely filed, the Court will
                                           7    likely dismiss the instant action possibly with prejudice and may well consider a motion for
                                           8    attorney’s fees and costs by defendants.
                                           9                                                    CONCLUSION
                                          10                To the foregoing extent, defendant’s motion to strike is GRANTED. Plaintiff has one last
For the Northern District of California




                                          11    chance to amend and file his infringement contentions by JULY 31 AT NOON. Plaintiff’s motion
    United States District Court




                                          12    for sanctions against defendant is DENIED.
                                          13
                                          14                IT IS SO ORDERED.
                                          15
                                          16    Dated: July 9, 2019.
                                                                                                              WILLIAM ALSUP
                                          17                                                                  UNITED STATES DISTRICT JUDGE
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28            3
                                                         Plaintiff’s petition for a writ of certiorari to the Supreme Court of the United States, in which plaintiff again
                                               accused Huawei and Magistrate Judge Roy Payne of fraud (see Dkt. No. 48-13), was denied on May 20, 2019.

                                                                                                         13
